

JOHNSON CONTROLS INTERNATIONAL PLC SENIOR EXECUTIVE
DEFERRED COMPENSATION PLAN
ARTICLE 1
PURPOSE AND DURATION
Section 1.1.    Purpose. The Johnson Controls International plc Senior Executive
Deferred Compensation Plan (the “Plan”) permits certain employees of the Company
and its Affiliates to defer certain compensation (including shares deliverable
under equity plans) or programs maintained by the Company or an Affiliate with
respect to periods on and after the Effective Date.
Section 1.2.    Duration. The Plan became effective on January 1, 2018 (the
“Effective Date”) and shall remain in effect until terminated by the Committee
pursuant to Section 10.2. Notwithstanding the effective date of this amended and
restated Plan, the Administrator may implement administrative changes necessary
to effectuate the Plan changes prior to such date (such as provide enrollment
forms in 2017 consistent with the changes described in the Plan).


ARTICLE 2
DEFINITIONS
Section 2.1.    Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:
(a)    “Account” means the record keeping account or accounts maintained to
record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
(b)    “Administrator” means the Corporate Benefits Department of the Company;
provided that, where either applicable law or the Charter of the Committee
requires action to be taken by the Committee, then the term Administrator shall
refer to the Committee to the extent needed.
(c)    “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code Section
414(b), or that is under common control with the Company within the meaning of
Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” in each
place that phrase appears in the regulations issued thereunder.
(d)    “Annual Enrollment Period” means the period designated by the
Administrator in its sole discretion during which deferral elections can be
made. Notwithstanding the foregoing, in all cases, the Annual Enrollment Period
will end no later than December 31 of the year immediately preceding the
calendar year for which such enrollment is effective.
(e)    “Beneficiary” means the person or persons designated by the Participant
to receive payments under the Plan in the event of the Participant’s death as
provided in Section 12.2.
(f)    “Board” means the Board of Directors of the Company.





--------------------------------------------------------------------------------




(g)    “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include any rulings and regulations promulgated thereunder, and
reference to any successor provision thereto.
(h)    “Committee” means the Compensation Committee of the Board. If at any time
the Committee shall not be in existence, or not be composed of members of the
Board who qualify as “non-employee directors,” then all determinations affecting
Participants who are subject to Section 16 of the Exchange Act shall be made by
the full Board, and the term Committee shall refer to the Board to the extent
needed.
(i)    “Company” means Johnson Controls International plc, an Irish public
limited company, and its successors as provided in Section 12.11.
(j)    “Deferrable Compensation” means the following types of compensation that
may be deferred under the Plan:
(1)
Base Salary: Up to fifty percent (50%) of a Participant’s base salary.

(2)
Cash Bonus: Up to ninety-five percent (95%) of a Participant’s performance cash
award made under a plan of the Company or an Employer, or with the consent of
the Administrator, any other cash bonus awarded to a Participant.

(3)
Shares: For only those Participants that previously made a deferral election
with respect to equity awards on or before January 1, 2018 under the Johnson
Controls International plc Executive Deferred Compensation Plan, any Shares or
cash that would otherwise be issued to such Participant under any equity award
(other than share options or share appreciation rights) granted under any plan
of the Company.

(4)
Other Incentive Compensation: Any other incentive award or compensation that the
Committee (with respect to those Participants who are Company officers), or the
Administrator (with respect to all other Participants), designates is eligible
for deferral hereunder.

All compensation amounts shall be determined before any reduction for any
amounts deferred by the Participant pursuant to Section 401(k) or Section 125 of
the Code, or pursuant to the Plan or any other non-qualified plan which permits
the voluntary deferral of compensation.
(k)    “Deferral” means the amount credited, in accordance with a Participant’s
election, to the Participant’s Account in lieu of the payment in cash thereof,
or the issuance of Shares with respect thereto. Deferrals include the following:
(1)
Base Salary Deferrals: A deferral of a portion of a Participant’s base salary,
as described in subsection (j)(1).

(2)
Cash Bonus Deferrals: A deferral of a portion of a Participant’s cash bonus, as
described in subsection (j)(2).

(3)
Share Deferrals: A deferral of Shares, as described in subsection (j)(3).





--------------------------------------------------------------------------------




(4)
Other Incentive Compensation: A deferral of any other type of Deferrable
Compensation, as described in subsection (j)(4).

(l)    “Disability” means that a Participant either (1) has been determined to
be eligible for Social Security disability benefits or (2) is eligible to
receive benefits under the Company’s long-term disability program as in effect
at the time of disability.
(m)    “Employer” means the Company or the Affiliate that employs a Participant.
(n)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include any rulings and regulations promulgated thereunder
and reference to any successor provision thereto.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as interpreted
by regulations and rules issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Exchange Act
shall be deemed to include any rulings and regulations promulgated thereunder
and reference to any successor provision thereto.
(p)    “Fair Market Value” means, with respect to a Share, the closing sales
price on the New York Stock Exchange as of 4:00 p.m. EST on the date in question
(or the immediately preceding trading day if the date in question is not a
trading day), and with respect to any other property, such value as is
determined by the Administrator.
(q)    “Measurement Funds” means the investment options offered under the
Savings Plan (excluding the Company stock fund), the Share Unit Account, and any
other alternatives made available by the Administrator. These Measurement Funds
are used solely to calculate the earnings that are credited to a Participant’s
Account in accordance with Section 6.2 below, and do not represent any
beneficial interest on the part of the Participant in any asset or other
property of the Company or its Affiliates. The determination of an increase or
decrease in the performance of each Measurement Fund shall be made by the
Administrator in its reasonable discretion. Measurement Funds may be replaced,
new funds may be added, or both, from time to time in the discretion of the
Administrator; provided that if the Measurement Funds hereunder correspond with
funds available for investment under the Savings Plan, then, unless the
Administrator determines otherwise in its discretion, any addition, removal or
replacement of investment funds under the Savings Plan shall automatically
result in a corresponding change to the Measurement Funds hereunder.
(r)    “Participant” means, (i) an employee of the Company or any Affiliate who
is employed in the United States and in salary grades 182-184, unless otherwise
determined by the Committee or Administrator, or (ii) an employee of the Company
or any Affiliate selected by the Chief Executive Officer or the Committee to be
a Participant in the Plan. Notwithstanding the foregoing, the Committee shall
limit the foregoing group of eligible employees to a select group of management
and highly compensated employees, as determined by the Committee in accordance
with ERISA. Where the context so requires, a Participant also means a former
employee or Beneficiary entitled to receive a benefit hereunder.
(s)    “Savings Plan” means the Johnson Controls Savings and Investment (401(k))
Plan, a defined contribution plan, and any successor to such plan maintained by
the Company or an Affiliate.




--------------------------------------------------------------------------------




(t)    “Separation from Service” means a Participant’s cessation of service from
the Company and all Affiliates within the meaning of Code Section 409A, as
determined by the Administrator, subject to the following rules:
(1)
If a Participant takes a leave of absence from the Company or an Affiliate for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided by either by statute or by contract; provided that if
the leave of absence is due to the Participant’s medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of six (6) months or more, and such impairment
causes the Participant to be unable to perform the duties of his or her position
with the Company or an Affiliate or a substantially similar position of
employment, then the leave period may be extended for up to a total of
twenty-nine (29) months. If the period of the leave exceeds the time periods set
forth above and the Participant’s right to reemployment is not provided by
either statute or contract, the Participant will be considered to have incurred
a Separation from Service on the first day following the end of the applicable
time period set forth above.

(2)
A Participant will be presumed to have incurred a Separation from Service when
the level of bona fide services performed by the Participant for the Company and
its Affiliates permanently decreases to a level equal to twenty percent (20%) or
less of the average level of services performed by the Participant for the
Company or its Affiliates during the immediately preceding thirty-six (36) month
period (or such lesser period of service).

(3)
The Participant will be presumed not to have incurred a Separation from Service
while the Participant continues to provide bona fide services to the Company or
an Affiliate in any capacity (whether as an employee or independent contractor)
at a level that is at least fifty percent (50%) or more of the average level of
services performed by the Participant for the Company or its Affiliates during
the immediately preceding thirty-six (36) month period (or such lesser period of
service).

(4)
If a Participant ceases to provide services as an employee to the Company or an
Affiliate, but immediately thereafter continues to provide services as an
independent contractor to any such entity without incurring a Separation from
Service as described in the subparagraphs above, then such Participant will not
incur a Separation from Service until the expiration of the contract (or, if
applicable, all contracts) under which services are performed for the Company
and any Affiliate if the expiration is a good-faith and complete termination of
the contractual relationship.

(u)    “Share” means an ordinary share of the Company.
(v)    “Share Unit Account” means the account described in Article 7, which is
deemed invested in Shares.




--------------------------------------------------------------------------------




(w)    “Share Units” mean the hypothetical Shares that are credited to the Share
Unit Account in accordance with Article 7.
(x)    “Trading Day” means each day when the United States financial markets are
open for business.
(y)    “Valuation Date” means the day selected by the Administrator on which to
value a Participant’s Account prior to a distribution. The Valuation Date may be
any Trading Day within the one week prior to the date a distribution is made, as
determined in the Administrator’s sole discretion.


ARTICLE 3
ADMINISTRATION
Section 3.1.    Authority of the Administrator. The Administrator shall have
discretionary authority and responsibility for the general operation and daily
administration of the Plan, including, in addition to the authority specifically
provided to the Administrator in this Plan, to (a) interpret and apply all of
the Plan’s provisions, (b) prescribe forms for use with respect to the Plan, (c)
reconcile inconsistencies or supply omissions in the Plan’s terms, (d) make
appropriate determinations, including factual determinations, and calculations,
(e) prepare all reports required by law, and (f) determine the eligibility of an
employee to participate in the Plan; provided, however, that only the Committee
shall have the authority and responsibilities specified in Section 3.2 below.
Section 3.2.    Authority of the Committee. In addition to the authority
specifically provided to the Committee in this Plan, the Committee shall have
the sole authority to amend the Plan, make all determinations affecting
Participants who are subject to Section 16 of the Exchange Act, and make any
other determinations that applicable law or the Charter of the Committee
requires to be made by the Committee. In addition, any action taken by the
Committee shall be controlling over any contrary action of the Administrator.
Section 3.3.    Delegation. The Committee or Administrator may, in its
discretion, delegate any or all of its authority and responsibility to third
parties; provided that the Committee shall not delegate authority and
responsibility with respect to non-ministerial functions that relate to the
participation by Participants who are subject to Section 16 of the Exchange Act
at the time any such delegated authority or responsibility is exercised. To the
extent of any such delegation, any references herein to the Committee or
Administrator, as applicable, shall be deemed references to such delegate.
Section 3.4.    Interpretation; Decisions Binding. Interpretation of the Plan
shall be within the sole discretion of the Committee or the Administrator with
respect to their respective duties hereunder. If any member of, or delegate of,
the Committee or the Administrator shall also be a Participant or Beneficiary,
then such individual may not participate in any determinations affecting the
individual’s benefits under the Plan. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder, unless determined to be arbitrary and capricious.
Section 3.5.    Procedures for Administration. The Committee’s determinations
must be made by not less than a majority of its members present at the meeting
(in person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire




--------------------------------------------------------------------------------




Committee shall constitute a quorum for the transaction of business. The
Administrator’s determinations shall be made in accordance with such procedures
it establishes.
Section 3.6.    Restrictions to Comply with Section 16. All transactions under
the Plan are intended to comply with all applicable conditions of Rule 16b-3
under the Exchange Act. The Committee and the Administrator shall administer the
Plan so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.


ARTICLE 4
PARTICIPATION
Section 4.1.    Timing. Each employee of the Company or an Affiliate who
qualifies as a Participant shall automatically become a Participant on the date
he or she makes (or is deemed to make) a deferral election under Article 5.
Section 4.2.    Employees Acquired in Mergers and Acquisitions. In the event an
individual becomes an employee of the Company or an Affiliate due to a merger or
acquisition, such employee shall not be eligible to participate in the Plan
until such time that participation is approved by the Company via amendment of
the Plan, corporate resolution or pursuant to the terms of the applicable
purchase agreement, even if such employee would otherwise be eligible to
participate in the Plan.


ARTICLE 5
DEFERRALS OF COMPENSATION
Section 5.1.    Deferral Elections. A Participant may elect to defer all or part
of his or her deferrable compensation during the Annual Enrollment Period by
filing a deferral election according to the procedures established by the
Administrator, which may include making an election by electronic means. A
Participant’s election to defer compensation shall be effective only for the
calendar year to which the election relates, and shall not carry over from year
to year unless otherwise allowed by the Administrator in its sole discretion. As
of the end of the applicable Annual Enrollment Period, the Participant’s
deferral election shall be irrevocable except as provided in Section 5.2. A
Participant may make a deferral election at such other times not described above
as may be permitted by the Administrator consistent with the requirements of
Code Section 409A.
Section 5.2.    Cancellation of Deferral Elections.
(a)    Permitted Cancelations. Notwithstanding any other provision of the Plan
to the contrary, (1) if the Administrator determines that a Participant’s
deferral election(s) must be cancelled in order for the Participant to receive a
hardship distribution under the Savings Plan or any other 401(k) plan maintained
by the Company or an Affiliate or (2) if the Participant elects to cancel his or
her deferral election(s) due to a Disability, then the Participant’s deferral
election(s) shall be cancelled to the extent permitted under Code Section 409A.




--------------------------------------------------------------------------------




(b)    Effect of Cancellation. A Participant whose deferral election(s) are
cancelled pursuant to this Section 5.2 may make a new deferral election under
Section 5.1, and pursuant to the requirements of Code Section 409A, with respect
to future compensation, unless otherwise prohibited by the Administrator.
Section 5.3.    Administration of Deferral Elections. All deferral elections
must be made in the form and manner and within such time periods as the
Administrator prescribes in order to be effective.
ARTICLE 6
MEASUREMENT FUNDS
Section 6.1.    Investment Election.
(a)    Making Elections. Unless otherwise determined by the Administrator,
amounts credited to a Participant’s Account shall reflect the investment
experience of the Measurement Funds selected by the Participant. The Participant
may select Measurement Funds as follows:
(1)
The Participant may make an initial investment election at the time of
enrollment in the Plan in whole increments of one percent (1%).

(2)
A Participant may elect to allocate any future Deferrals among the various
Measurement Funds in whole increments of one percent (1%) from time to time as
prescribed by the Administrator.

(3)
A Participant may elect to reallocate the balance of his or her Account into
various Measurement Funds from time to time as prescribed by the Administrator.

(4)
Notwithstanding any of the foregoing, unless otherwise determined by the
Administrator, Share Deferrals or Other Incentive Compensation measured in
relation to a Share shall be automatically invested in the Share Unit Account
and may be re-allocated out of such Measurement Fund only after the Share
Deferrals or Other Incentive Compensation are either vested or earned, subject
to any additional restrictions on re-allocation as may be imposed by the
Employer.

Investment elections shall remain in effect until changed by the Participant.
All investment elections shall become effective as soon as practicable after
receipt of such election by the Administrator, and must be made in the form and
manner and within such time periods as the Administrator prescribes in order to
be effective.
(b)    Default Election. In the absence of an effective election, the
Participant’s Account (to the extent the Plan does not require Deferrals to be
allocated to the Share Unit Account) shall be deemed invested in the default
fund specified for the Savings Plan.
Section 6.2.    Crediting of Earnings (or Losses). All Deferrals will be deemed
invested in a Measurement Fund as of the date on which the deferrals would have
otherwise been paid to the Participant. On each Trading Day, a Participant’s
Account shall be credited with all deemed earnings (or losses) generated by the
Measurement Funds in which such Participant’s Account is deemed invested.
Notwithstanding that the rates of return credited to a Participant’s Account are
based upon the actual performance of the corresponding Measurement Fund, the
Company shall not be obligated to invest an




--------------------------------------------------------------------------------




amount credited to a Participant’s Account under the Plan in such Measurement
Funds or in any other investment funds.
Section 6.3.    Pro-rata Distribution. Any distribution made to or on behalf of
a Participant from his or her Account in an amount which is less than the entire
balance of his or her Account shall be made pro rata from each of the
Measurement Funds to which such Account is then allocated.


ARTICLE 7
RULES WITH RESPECT TO SHARE UNITS
Section 7.1.    Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account, such amount shall be converted to whole and
fractional Share Units, by dividing the amount to be allocated by the Fair
Market Value of a Share on the effective date of such allocation. If any
dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his or her Account, such Participant’s Account shall be
credited with a dividend award equal to the amount of the cash dividend paid or
Fair Market Value of other property distributed on one Share, multiplied by the
number of Share Units credited to his or her Share Unit Account on the date the
dividend is declared. The dividend award shall be converted into additional
Share Units as provided above using the Fair Market Value of a Share on the date
the dividend is paid or distributed. Any other provision of this Plan to the
contrary notwithstanding, if a dividend is declared on Shares in the form of a
right or rights to purchase shares of the Company or any entity acquiring the
Company, then no additional Share Units shall be credited to the Participant’s
Share Unit Account with respect to such dividend, but each Share Unit credited
to a Participant’s Share Unit Account at the time such dividend is paid, and
each Share Unit thereafter credited to the Participant’s Share Unit Account at a
time when such rights are attached to Shares, shall thereafter be valued as of
any point in time on the basis of the aggregate of the then Fair Market Value of
one Share plus the then Fair Market Value of such right or rights then attached
to one Share.
Section 7.2.    Transactions Affecting Shares. In the event of any merger, share
exchange, reorganization, consolidation, recapitalization, share dividend, share
split or other change in corporate structure of the Company affecting Shares,
the Administrator may make appropriate equitable adjustments with respect to the
Share Units credited to the Share Unit Account of each Participant, including
without limitation, adjusting the date as of which such units are valued and/or
distributed, as the Administrator determines is necessary or desirable to
prevent the dilution or enlargement of the benefits intended to be provided
under the Plan.
Section 7.3.    No Shareholder Rights With Respect to Share Units. Participants
shall have no rights as a shareholder pertaining to Share Units credited to
their Account.


ARTICLE 8
DISTRIBUTION OF ACCOUNTS
Section 8.1.    Distribution Event. Except as otherwise provided in this Article
8, a Participant’s Account shall be distributed, according to his or her
distribution election made pursuant to Section 8.2, upon the Participant’s
Separation from Service.




--------------------------------------------------------------------------------




Section 8.2.    Annual Election. During the Annual Enrollment Period preceding
each calendar year, a Participant may elect the form of distribution with
respect to each of the following sub-accounts established for such calendar
year:
(a)    Base Salary Deferrals, including interest, earnings or losses thereon.
(b)    Annual Incentive Deferrals, including interest, earnings or losses
thereon.
(c)    Share Deferrals, as adjusted for gains or losses thereon.
(d)    Other Incentive Compensation Deferrals, including interest, earnings or
losses thereon.
Such election shall be made in such form and manner as the Administrator may
prescribe, which may include electronic means. The election shall specify
whether distributions shall be made in a single lump sum or from two (2) to ten
(10) annual installments. In the absence of a valid distribution election for
any given year with respect to a particular subaccount, payment shall be made in
a single lump sum. Once the form of distribution is elected with respect to a
particular year, such election shall be irrevocable.
Section 8.3.    Manner of Distribution. The Participant’s Account shall be paid
in cash in the following manner:
(a)    Lump Sum. With respect to each sub-account for which a Participant has
elected to receive a lump sum,
(1)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and

(2)
for those Participants whose Separation from Service occurs from July 1 through
December 31 of a year, payment shall be made in the third calendar quarter of
the following year.

The lump sum payment shall equal the balance of the sub-account as of the
Valuation Date.
(b)    Installments. With respect to each sub-account for which a Participant
has elected to receive annual installments, each annual payment shall be made:
(1)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, in the first calendar quarter of each year,
commencing in the calendar year following the year in which the Participant’s
Separation from Service occurs; and

(2)
for those Participants whose Separation from Service occurs from July 1 through
December 31 of a year, in the third calendar quarter of each year, commencing in
the calendar year following the year in which the Participant’s Separation from
Service occurs.

The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the balance of the sub-account as of the Valuation Date. All subsequent annual
payments shall be in an amount equal to the value of 1/9th (or 1/8th, 1/7th,




--------------------------------------------------------------------------------




1/6th, etc. depending on the number of installments elected, and the number of
installments remaining) of the balance of the sub-account as of the Valuation
Date, except that the final annual installment payment shall equal the then
remaining balance of such sub-account as of the Valuation Date.
Section 8.4.    Distribution of Remaining Account Following Participant’s Death.
(a)    Payment Upon Death. In the event of the Participant’s death prior to
receiving all payments due under this Article 8, the balance of the
Participant’s Account shall be paid to the Participant’s Beneficiary in a lump
sum. If the Participant’s death occurs between January 1 and June 30, payment
will be made to the Participant’s Beneficiary between July 1 and September 30 of
the same year. If the Participant’s death occurs between July 1 and December 31,
payment will be made to the Participant’s Beneficiary between January 1 and
March 31 of the following year.
(b)    Requirements for Payment. The timing of the payment(s) under Section
8.4(a) is dependent upon the Administrator receiving all information needed to
authorize such payment (such as a copy of the Participant’s death certificate).
To the extent the Administrator cannot make a payment because it has not
received such information, then the Administrator shall make such payment(s) to
the Beneficiary as soon as practicable in accordance with Section 8.4(a) after
it has received all information necessary to make such payment, provided that
such payment(s) due from the date of death through December 31 of the year
following the year of the Participant’s death must be completed by such December
31 in order to avoid additional taxes under Code Section 409A.
Section 8.5.    Tax Withholding. The Employer that is liable to make a payment
hereunder shall have the right to deduct from any deferral or payment made
hereunder, or from any other amount due a Participant, the amount of cash and/or
Fair Market Value of Shares sufficient to satisfy the Employer’s foreign,
federal, state or local income tax withholding obligations with respect to any
amount deferred hereunder, whether at the time of deferral, vesting or payment
thereof. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, then the
Employer may distribute from the Participant’s Account balance the amount needed
to pay the Participant’s portion of such tax, plus an amount equal to the
withholding taxes due under federal, state or local law resulting from the
payment of such FICA tax, and an additional amount to pay the additional income
tax at source on wages attributable to the pyramiding of the Code Section 3401
wages and taxes, but no greater than the aggregate of the FICA tax amount and
the income tax withholding related to such FICA tax amount. Each Participant
shall be responsible for the payment of all individual tax liabilities relating
to any benefits under the Plan.
Section 8.6.    Additional Payment Provisions.
(a)    Acceleration of Payment. Notwithstanding the foregoing:
(1)
If an amount deferred under this Plan is required to be included in a
Participant’s income under Code Section 409A prior to the date such amount is
scheduled to be distributed, such Participant shall receive a distribution, in a
lump sum within ninety (90) days after the Plan fails to meet the requirements
of Code Section 409A, of the amount required to be included in the Participant’s
income as a result of such failure.





--------------------------------------------------------------------------------




(2)
If an amount under the Plan is required to be immediately distributed in a lump
sum under a domestic relations order in accordance with Section 12.7, then such
amount shall be distributed according to the terms of such order.

(b)    Delay in Payment. Notwithstanding the foregoing:
(1)
If a distribution required under the terms of this Plan would jeopardize the
ability of the Company or an Affiliate to continue as a going concern, the
Company or the Affiliate shall not be required to make such distribution.
Rather, the distribution shall be delayed until the first date that making the
distribution does not jeopardize the ability of the Company or of an Affiliate
to continue as a going concern. Any distribution delayed under this provision
shall be treated as made on the date specified under the terms of this Plan.

(2)
If the distribution will violate the terms of Section 16(b) of the Exchange Act
or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.

Section 8.7.    Effect of Payment. The full payment of the applicable benefit
under this Article 8 shall completely discharge all obligations on the part of
the Employer to the Participant (and each Beneficiary) with respect to the
operation of the Plan, and the Participant’s (and Beneficiary’s) rights under
the Plan shall terminate.
Section 8.8.    Cash-Out Payments. Notwithstanding any distribution election
made under Section 8.2, if the balance of a Participant’s Account as of any
Valuation Date preceding a distribution is $50,000 or less when combined with
the balance of the Johnson Controls International plc Executive Deferred
Compensation Plan, then the entire remaining balance of the Participant’s
Account shall be paid in a lump sum on such distribution date.


ARTICLE 9
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY
Section 9.1.    Effect of a Change of Control. Notwithstanding any other
provision of this Plan, upon a Change of Control (as defined below in Section
9.2), the Committee may, but shall not be required to, terminate the Plan and
distribute to each Participant or Beneficiary his or her Account balance in a
lump sum payment as soon as practicable (but not more than ninety (90) days)
following the Change of Control. Notwithstanding the foregoing, if the Committee
reasonably anticipates that any such lump sum payment would reduce or eliminate
the Company’s or any of its Affiliate’s deduction for compensation to a
Participant because of the compensation limit imposed under Code Section 162(m),
then the Committee may elect to delay payment of such amount in accordance with
the requirements of Code Section 409A.
Section 9.2.    Definition of a Change of Control. A Change of Control shall
have the meaning given in the Company’s equity plan as in effect at the time
immediately prior to the Change of Control, provided that such event would also
constitute a change in control event within the meaning of Code Section 409A.




--------------------------------------------------------------------------------




Section 9.3.    Maximum Payment Limitation.
(a)    Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company or an Affiliate may pay without loss of deduction under
Section 280G(a) of the Code. The terms “excess parachute payment” and “parachute
payment” shall have the meanings assigned to them in Section 280G of the Code,
and such “parachute payments” shall be valued as provided therein. Present value
shall be calculated in accordance with Section 280G(d)(4) of the Code. Within
forty (40) days following delivery of notice by the Employer to the Participant
of its belief that there is a payment or benefit due the Participant which will
result in an excess parachute payment, the Participant and the Employer, at the
Employer’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel selected by the Company’s independent auditors
and acceptable to the Participant in his or her sole discretion (which may be
regular outside counsel to the Company or an Affiliate), which opinion sets
forth (1) the amount of the Base Period Income, (2) the amount and present value
of Total Payments and (3) the amount and present value of any excess parachute
payments determined without regard to the limitations of this Section. As used
in this Section, the term “Base Period Income” means an amount equal to the
Participant’s “annualized includible compensation for the base period” as
defined in Section 280G(d)(1) of the Code. For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Employer and the
Participant. Such opinion shall be addressed to the Employer and the Participant
and shall be binding upon the Employer and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated so that there will be no excess parachute payment by applying the
following principles, in order: (1) the payment or benefit with the higher ratio
of the parachute payment value to present economic value (determined using
reasonable actuarial assumptions) shall be reduced or eliminated before a
payment or benefit with a lower ratio; (2) the payment or benefit with the later
possible payment date shall be reduced or eliminated before a payment or benefit
with an earlier payment date; and (3) cash payments shall be reduced prior to
non-cash benefits; provided that if the foregoing order of reduction or
elimination would violate Section 409A of the Code, then the reduction shall be
made pro rata among the payment or benefits (on the basis of the relative
present value of the parachute payments). If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Employer shall obtain, at the Employer’s expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. If the provisions of Sections 280G and 4999 of
the Code are repealed without succession, then this Section shall be of no
further force or effect.
(b)    Employment Contract Governs. The provisions of subsection (a) above shall
not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.






--------------------------------------------------------------------------------




ARTICLE 10
AMENDMENT OR TERMINATION
Section 10.1.    Amendment. The Committee may at any time amend the Plan,
including but not limited to modifying the terms and conditions applicable to
(or otherwise eliminating) deferrals to be made on or after the Effective Date
to the extent not prohibited by Code Section 409A; provided, however, that no
amendment may reduce or eliminate any vested Account balance as of the date of
such amendment (except as such Account balance may be reduced as a result of
investment losses allocable to such Account) without a Participant’s consent
except as otherwise specifically provided herein; and provided further that any
amendment that is required to be approved by the Board or Company shareholders
pursuant to any applicable law or applicable listing requirement of the national
securities exchange upon which the Company’s ordinary shares are then traded
shall be subject to the Board’s or shareholders’ approval. In addition, the
Administrator may at any time amend the Plan to make administrative changes and
changes necessary to comply with applicable law.
Section 10.2.    Termination. The Committee may terminate the Plan in accordance
with the following provisions. Upon termination of the Plan, any deferral
elections then in effect shall be cancelled to the extent permitted by Code
Section 409A. Upon termination of the Plan, the Committee may authorize the
payment of all amounts accrued under the Plan in a single lump sum payment
without regard to any distribution election then in effect, only in the
following circumstances:
(a)    The Plan is terminated pursuant to Article 9.
(b)    The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single lump sum
payment must be distributed by the latest of: (1) the last day of the calendar
year in which the Plan termination occurs, (2) the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (3) the
first calendar year in which payment is administratively practicable.
(c)    The Plan is terminated at any other time, provided that such termination
does not occur proximate to a downturn in the financial health of the Company or
an Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
lump sum payment shall be paid no earlier than twelve (12) months (and no later
than twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination.


ARTICLE 11
CLAIMS PROCEDURE
Section 11.1.    Claim. A Participant or Beneficiary (referred to as a
“claimant” in this Article 11) who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan may file a written request
for such benefit with the Administrator, setting forth his or her claim for
benefits. Any such claim must be made within one year after the claimant knew,
or exercising reasonable care should have known, of the circumstances giving
rise to such claim. If the claimant does not file a




--------------------------------------------------------------------------------




claim within such one year period, the claimant shall be barred and estopped
from raising the claim. A claimant’s claim may also be filed by his or her duly
authorized representative.
Section 11.2.    Claim Decision. The Administrator shall reply to any claim that
is timely filed under Section 11.1 within ninety (90) days of receipt, unless it
determines to extend such reply period for an additional ninety (90) days for
reasonable cause. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified prior to the end of the
initial ninety (90) day period. If the claim is denied in whole or in part, such
reply shall include a written explanation, using language calculated to be
understood by the claimant, setting forth:
(a)    the specific reason or reasons for such denial;
(b)    the specific reference to relevant provisions of the Plan on which such
denial is based;
(c)    a description of any additional material or information necessary for the
claimant to perfect his or her claim and an explanation why such material or
such information is necessary;
(d)    appropriate information as to the steps to be taken if the claimant
wishes to submit the claim for review;
(e)    the time limits for requesting a review under Section 11.3 and for review
under Section 11.4 hereof;
(f)    the claimant’s right to bring an action for benefits under Section 502 of
ERISA, if the claim is denied upon review; and
(g)    any other information required by ERISA.
Section 11.3.    Request for Review. Within sixty (60) days after the receipt by
the claimant of the written explanation described above, the claimant (or his or
her duly authorized representative) may request in writing that the
Administrator review its determination. The claimant (or his or her duly
authorized representative) may, but need not, review the relevant documents and
submit issues and comment in writing for consideration by the Administrator. If
the claimant does not request a review of the initial determination within such
60-day period, the claimant shall be barred and estopped from challenging the
determination.
Section 11.4.    Review of Decision. After considering all materials presented
by the claimant, the Administrator will render a written decision, setting forth
the specific reasons for the decision and containing specific references to the
relevant provisions of the Plan on which the decision is based, and any other
information required by ERISA. The decision on review shall normally be made
within sixty (60) days after the Administrator’s receipt of the claimant’s
request. If an extension of time is required for a hearing or other special
circumstances, the Administrator shall notify the claimant and the time limit
shall be 120 days. All decisions on review shall be final and shall bind all
parties concerned.
Section 11.5.    Limitation on Actions. Any action or other legal proceeding
with respect to the Plan may be brought only after the claims procedures of this
Article 11 are exhausted and only within the period ending on the earlier of (a)
one year after the date claimant receives notice or deemed notice of a denial
upon review under Section 11.4 or (b) the expiration of the applicable statute
of limitations period




--------------------------------------------------------------------------------




under applicable federal law. Any action or other legal proceeding not
adjudicated under ERISA must be arbitrated in accordance with the provisions of
Section 11.6.
Section 11.6.    Arbitration. Notwithstanding any employee agreement in effect
between a Participant and the Employer, if a Participant or Beneficiary brings a
claim that relates to benefits under this Plan that is not covered under ERISA,
and regardless of the basis of the claim (including but not limited to, actions
under Title VII, wrongful discharge, breach of employment agreement, etc.), such
claim shall be settled by final binding arbitration in accordance with the rules
of the American Arbitration Association (“AAA”) and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Arbitration must be initiated by serving or mailing a written notice of
the complaint to the other party. Normally, such written notice should be
provided to the other party within one year (365 days) after the day the
complaining party first knew or should have known of the events giving rise to
the complaint. However, this time frame may be extended if the applicable
statute of limitation provides for a longer period of time. If the complaint is
not properly submitted within the appropriate time frame, all rights and claims
that the complaining party has or may have against the other party shall be
waived and void. Any notice sent to the Employer or Company under this Section
shall be delivered to the Company’s headquarters, with attention to the General
Counsel of the Company.


ARTICLE 12
MISCELLANEOUS
Section 12.1.    Protective Provisions. Each Participant and Beneficiary shall
cooperate with the Administrator by furnishing any and all information requested
by the Administrator in order to facilitate the payment of benefits hereunder.
If a Participant or Beneficiary refuses to cooperate with the Administrator, the
Company and each Employer shall have no further obligation to the Participant or
Beneficiary under the Plan, other than payment of the then-current balance of
the Participant’s Account in accordance with prior elections and subject to
Section 12.9.
Section 12.2.    Designation of Beneficiary. Each Participant may designate in
writing a Beneficiary or Beneficiaries (which Beneficiary may be an entity other
than a natural person if approved by the Administrator in its sole discretion)
to receive any payments which may be made under the Plan following the
Participant’s death. A Beneficiary designation under the Plan may be separate
from all other retirement-type plans sponsored by the Company. Such designation
may be changed or canceled by the Participant at any time without the consent of
any such Beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Administrator and shall not be effective until
received by the Administrator or its designee prior to the date of the
Participant’s death. If no Beneficiary has been named, or the designated
Beneficiary or Beneficiaries shall have predeceased the Participant, then the
Beneficiary shall be the Participant’s estate. If a Participant designates more
than one Beneficiary, the interests of such Beneficiaries shall be paid in equal
shares, unless the Participant has specifically designated otherwise. If the
Beneficiary survives the Participant, but dies before receipt of payment
hereunder, the Beneficiary’s estate shall be entitled to the Beneficiary’s share
of the payment.
Section 12.3.    Inability to Locate Participant or Beneficiary. In the event
that the Administrator is unable to locate a Participant or Beneficiary within
two years following the date the Participant or Beneficiary was to commence
receiving payment, the entire amount allocated to the Participant’s Account
shall be forfeited. If, after such forfeiture, the Participant or Beneficiary
later claims such benefit, such benefit shall be reinstated without interest or
earnings from the date payment was to




--------------------------------------------------------------------------------




commence pursuant to Article 6, and the Participant or Beneficiary shall be
responsible for all taxes and penalties under Code Section 409A.
Section 12.4.    No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant or any person whosoever, the right to be retained in the service of
the Company or any Affiliate, and all Participants and other employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.
Section 12.5.    Obligations to Company. If a Participant becomes entitled to
payment of benefits under the Plan, and if at such time the Participant has any
outstanding debt, obligation, or other liability representing an amount owing to
the Company or any Employer, then the Company or the Employer may offset such
amount owed to it against the amount of benefits otherwise distributed;
provided, however, that such deductions cannot exceed $5,000 in the aggregate to
the extent needed to comply with Code Section 409A.
Section 12.6.    No Liability; Indemnification. Neither the Company or any of
its Affiliates, nor any director, officer or employee of the Company or its
Affiliates shall be responsible or liable in any manner to any Participant,
Beneficiary or any person claiming through them for any benefit or action taken
or omitted in connection with the granting of benefits, the continuation of
benefits, or the interpretation and administration of Plan. Service on the
Committee or as an Administrator shall constitute service as a director or
officer of the Company so that the Committee and Administrator members shall be
entitled to indemnification, limitation of liability and reimbursement of
expenses with respect to their Committee or Administrator services to the same
extent that they are entitled under the Company’s charter documents and
applicable law for their services as directors or officers of the Company.
Section 12.7.    Nonalienation of Benefits; Domestic Relations Orders. Except as
otherwise specifically provided herein, all amounts payable hereunder shall be
paid only to the person or persons designated by the Plan and not to any other
person or corporation. No part of a Participant’s Account shall be liable for
the debts, contracts, or engagements of any Participant, his or her Beneficiary,
or successors in interest, nor shall such accounts of a Participant be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any payment from the Plan,
voluntarily or involuntarily, the Administrator, in its discretion, may cancel
such payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Administrator shall
direct. Notwithstanding the foregoing, all or a portion of a Participant’s
Account may be awarded to an “alternate payee” (within the meaning of Section
206(d)(3)(K) of ERISA) if and to the extent so provided in a judgment, decree or
order that, in the Administrator’s sole discretion, would meet the applicable
requirements for qualification as a “qualified domestic relations order” (within
the meaning of Section 206(d)(3)(B)(i) of ERISA) if the Plan were subject to the
provisions of Section 206(d) of ERISA. Such amounts shall be payable to the
alternate payee in the form of a lump sum distribution and shall be paid within
ninety (90) days following the Administrator’s determination that the order
satisfies the requirements to be a “qualified domestic relations order.”
Section 12.8.    Liability for Benefit Payments. The obligation to pay or
provide for payment of a benefit hereunder to any Participant or his or her
Beneficiary shall be the sole and exclusive




--------------------------------------------------------------------------------




liability and responsibility of the Employer which employed the Participant
during the period allocations were made to the participant’s Account. No other
Company or parent, affiliated, subsidiary or associated company shall be liable
or responsible for such payment, and nothing in the Plan shall be construed as
creating or imposing any joint or shared liability for any such payment. The
fact that a Company or a parent, affiliated, subsidiary or associated company
other than the Employer actually makes one or more payments to a Participant or
his or her Beneficiary shall not be deemed a waiver of this provision; rather,
any such payment shall be deemed to have been made on behalf of and for the
account of the Employer.
Section 12.9.    Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” deferred compensation plan for Participants, with all benefits
payable hereunder constituting an unfunded contractual payment obligation of the
Employer and the Company. Nothing contained in the Plan, and no action taken
pursuant to the Plan, shall create or be construed to create a trust of any
kind. The Company or Employer shall reflect on its books the Participants’
interests hereunder, but no Participant or any other person shall under any
circumstances acquire any property interest in any specific assets of the
Company or Employer. Nothing contained in the Plan and no action taken pursuant
hereto shall create or be construed to create a fiduciary relationship between
the Company, an Employer, and any Participant or other person. A Participant’s
right to receive payments under the Plan shall be no greater than the right of
an unsecured general creditor of the Company or Employer. Except to the extent
that the Company or Employer determines that a “rabbi” trust may be established
in connection with the Plan, all payments shall be made from the general funds
of the Company or Employer, and no special or separate fund shall be established
and no segregation of assets shall be made to assure payment. The Company’s or
Employer’s obligations under the Plan are not assignable or transferable except
to (a) any corporation or partnership which acquires all or substantially all of
the Company’s or Employer’s assets or (b) any corporation or partnership into
which the Company or Employer may be merged or consolidated. The provisions of
the Plan shall inure to the benefit of each Participant and the Participant’s
Beneficiaries, heirs, executors, administrators or successors in interest.
Section 12.10.    Governing Law. The Plan shall be construed in accordance with
and governed by the laws of the State of Wisconsin to the extent not superseded
by federal law, without reference to the conflict of laws principles thereof.
Section 12.11.    Successors. All obligations of the Employer and the Company
under the Plan shall be binding on any successor thereto, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation or otherwise, of all or substantially all of the business and/or
assets of the Company or the Employer.
Section 12.12.    Severability of Provisions. If any provision of the Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
Section 12.13.    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
Section 12.14.    Gender; Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.
Section 12.15.    Notice. Any notice or filing required or permitted to be given
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to (a) except as




--------------------------------------------------------------------------------




provided in Section 8.6, the Company’s headquarters, with attention to the
Secretary of the Company, if the notice or filing is to be made to the
Administrator, Committee, Company, or Employer or (b) the Participant’s or
Beneficiary’s address on file with the Employer, if the notice or filing is to
be made to such individual. Such notice shall be deemed given as of the date of
delivery, or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.
Section 12.16.    Administrative Error Correction. The Administrator may permit
an Administrative Error (as defined below) to be corrected by allowing a
Participant’s deferral election to be processed as soon as practicable after
December 31 (and any related payroll discrepancy to be corrected) to the extent
permitted under Code Section 409A. “Administrative Error” shall mean (a) an
error by a Participant to file a deferral election with the Administrator,
following a good faith attempt, or (b) the failure of the Administrator to
properly process a Participant’s deferral election.
Section 12.17.    Delay of Payment for Specified Employees. Notwithstanding any
provision of the Plan to the contrary, in the case of any Participant who is a
“specified employee” within the meaning of Code Section 409A as of the date of
such Participant’s Separation from Service, no distribution under the Plan may
be made, or may commence, before the date which is six months after the date of
such Participant’s Separation from Service (or, if earlier, the date of the
Participant’s death).


